SECOND AMENDMENT TO

CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO CREDIT AGREEMENT, dated effective as of November 4,
2005 (the "Second Amendment"), is made and entered into between and among UNIT
CORPORATION, SUPERIOR PIPELINE COMPANY, L.L.C., UNIT DRILLING COMPANY, UNIT
PETROLEUM COMPANY, PETROLEUM SUPPLY COMPANY, SERDRILCO, INC. AND UNIT ENERGY
CANADA, INC. (collectively, the "Borrowers"), BANK OF OKLAHOMA, NATIONAL
ASSOCIATION ("BOk"), BANK OF AMERICA ("B of A"), HARRIS NESBITT FINANCING, INC
("HNF") and COMPASS BANK ("Compass") (individually a "Lender" and collectively,
the "Lenders") and BANK OF OKLAHOMA, NATIONAL ASSOCIATION, as agent for the
Lenders now or hereafter signatory parties thereto (the "Agent").

 

RECITALS:

 

A.        The Borrowers (excluding only Superior Pipeline Company, L.L.C.
("Superior")), Mountain Front Pipeline Company, Inc. ("MFPC" as subsequently
merged into Superior with Superior as the surviving entity as hereinafter
described), the Lenders and the Agent entered into that certain Credit Agreement
dated as of January 30, 2004, as amended by the First Amendment thereto dated
effective as of June 1, 2005, between and among all of the Borrowers, the
Lenders and the Agent (collectively, the "Existing Credit Agreement"), pursuant
to which the Lenders severally established certain Commitments set forth on the
Lenders Schedule annexed thereto as Schedule 2 until the Facility Termination
Date, subject to the Maximum Credit Amount and the Borrowing Base.

 

B.        The Borrowers have requested the Lenders' to severally increase their
respective Commitments such that each of the Aggregate Commitment and the
Maximum Credit Amount will be increased from $150,000,000 to $235,000,000.

 

C.         The Lenders are willing to so modify and amend the Existing Credit
Agreement by increasing each of the Aggregate Commitment and the Maximum Credit
Amount to $235,000,000 until the Facility Termination Date, subject to the
terms, provisions, conditions and limitations set forth in the Existing Credit
Agreement and as hereinafter set forth.

 

THEREFORE, subject to the terms, provisions, conditions and limitations set
forth in the Existing Credit Agreement and as hereinafter set forth, the Lenders
are willing to increase each of the Aggregate Commitment and the Maximum Credit
Amount from $150,000,000 to $235,000,000 until the Facility Termination Date,
all subject to the terms, provisions, conditions and limitations hereof and of
the Existing Credit Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, and other good and valuable consideration, receipt of which is
acknowledged by the parties hereto, the parties agree as follows:

 

 



 

 

1.         Schedule 2 annexed to the Existing Credit Agreement is deleted and
replaced in its entirety by revised Schedule 2 annexed hereto and made a part
hereof.

 

2.         References in Section 2.5.2 of the Existing Credit Agreement and
elsewhere therein to an Aggregate Commitment of "$120,000,000" and a Maximum
Credit Amount of "$150,000,000" are deleted and inserted in lieu thereof are
references to the Aggregate Commitment and the Maximum Credit Amount of
"$235,000,000."

 

3.         The reference in Section 2.6.1 of the Existing Credit Agreement to a
Borrowing Base of "$188,000,000" is deleted and replaced with a reference to the
Borrowing Base of "$300,000,000" until the next scheduled Determination Date
thereof.

 

4.           The Borrowers, the Lenders and the Agent agree, stipulate and
confirm that (i) the Borrowing Base amount is $300,000,000 until the next
scheduled Determination Date and (ii) each of the Aggregate Commitment and the
Maximum Credit Amount is set at $235,000,000, respectively, as of the effective
date of this Second Amendment.

 

5.         The remaining terms, provisions and conditions set forth in the
Existing Credit Agreement (including without limitation, the consents, waivers
and other provisions of Article XVII thereof) shall remain in full force and
effect and are incorporated and adopted herein by reference. The Borrowers
restate, confirm and ratify the warranties, covenants and representations set
forth therein and further represent to the Lenders and the Agent that, as of the
date hereof, no uncured Default or Event of Default exists under the Existing
Credit Agreement, as amended by this Second Amendment (collectively, the "Credit
Agreement"). The Borrowers further confirm, grant and re-grant, pledge and
re-pledge to the Agent for the ratable benefit of the Lenders a continuing and
continuous, first and prior mortgage lien against, security interest in and
collateral pledge in the Collateral more particularly described in Article IX of
the Existing Credit Agreement. There are no Material Subsidiaries of Borrowers
as of the effective date of this Second Amendment.

 

6.         The Borrowers shall execute and deliver, or cause to be executed and
delivered to the Agent for the benefit of the Lenders, each of the following as
express conditions precedent to the effectiveness of the amendments and
modifications contemplated by this Second Amendment:

 

(a)

this Second Amendment;

(b)

the replacement Notes in favor of and payable to the order of the respective
Lenders in the respective original face principal amounts as set forth in
Schedule 2 annexed hereto;

(c)

payment of the fully earned and non-refundable loan facility fee of 15 basis
points (0.15%) on the $85,000,000 increase in the Aggregate Commitment and
Maximum Credit Amount ($127,500) to be allocated pro rata among the Lenders in
accordance with each Lender's percentage of the $85,000,000 increase in the
Aggregate Commitment and the Maximum Credit Amount, respectively; and

(d)

corporate incumbency and no default certificates from each of the Borrowers,
with resolutions attached, in form, scope and content acceptable to the Agent.

 

 

2

 



 

 

7.         The Borrowers agree to pay to the Agent on demand all costs, fees and
expenses (including without limitation) reasonable attorneys fees and legal
expenses incurred or accrued by the Agent in connection with the preparation,
negotiation, execution, closing, delivery, and administration of this Second
Amendment.

 

8.         Any capitalized term used herein but not otherwise defined shall have
the meaning given to such term in the Existing Credit Agreement.

 

[Signature pages to follow]

 

3

 



 

 

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered in Tulsa, Oklahoma, effective as of the day and year
first above written.

 

UNIT CORPORATION, a Delaware corporation

SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company

UNIT PETROLEUM COMPANY,

an Oklahoma corporation

UNIT DRILLING COMPANY,

an Oklahoma corporation

PETROLEUM SUPPLY COMPANY,

an Oklahoma corporation,

SERDRILCO, INC.

an Oklahoma corporation and

UNIT ENERGY CANADA INC.,

an Alberta, Canada corporation

 

By_________________________________

Larry D. Pinkston

as President

UNIT CORPORATION,

UNIT PETROLEUM COMPANY,

UNIT DRILLING COMPANY,

PETROLEUM SUPPLY COMPANY,

SERDRILCO, INC. and

UNIT ENERGY CANADA INC., and as

Manager of SUPERIOR PIPELINE

COMPANY, L.L.C.

 

7130 South Lewis Avenue, Suite 1000

Tulsa, Oklahoma 74136

Attention: Larry Pinkston

Telephone: (918) 493-7700

Facsimile: (918) 493-7711

 

 

1503742

 



 

 

BANK OF OKLAHOMA, NATIONAL ASSOCIATION, in its individual corporate capacity as
a Lender, as LC Issuer and as Administrative Agent for the Lenders

 

By__________________________________

Pam Schloeder

Senior Vice President

 

101 East Second Street

Bank of Oklahoma Tower

One Williams Center

Tulsa, Oklahoma 74192

Telephone: (918) 588-6012

Facsimile: (918) 588-6880

 

 

1503742

 



 

 

BANK OF AMERICA, N.A.,

a Lender

 

By__________________________________

Gregory B. Hanson

Vice President

 

100 Federal Street

Boston, MA 02110

Telephone: (617) 434-6613

Facsimile:

(617) 434-3652

 

 

1503742

 



 

 

HARRIS NESBITT FINANCING, INC.,

a Lender

 

By_________________________________

Mary Lou Allen,

Vice President

 

Bank of Montreal

Houston Agency

700 Louisiana Street

4400 Bank of America Center

Houston, Texas 77002

Telephone: (713) 546-9761

Facsimile: (713) 223-4007

 

1503742

 



 

 

COMPASS BANK,

a Lender

 

By___________________________________

Kathleen J. Bowen

Senior Vice President

 

24 Greenway Plaza

14th Floor

Houston, Texas 77046

Telephone: (713) 968-8273

Facsimile: (713) 968-8292

 

 

1503742

 



 

 

SCHEDULE 2

 

LENDERS SCHEDULE

 

 

 

Lender

 

 

Maximum Credit Amount

 

 

% of Maximum

Credit Amount

 

 

Bank of Oklahoma, N. A.

 

$

70,000,000.00

 

 

29.787%

 

Bank of America, N. A.

 

 

65,000,000.00

 

 

27.660%

 

Harris Nesbitt Financing, Inc.

 

 

65,000,000.00

 

 

27.660%

 

Compass Bank

 

 

35,000,000.00

 

 

14.893%

 

 

 

 

 

 

 

 

 

TOTAL MAXIMUM

CREDIT AMOUNT

 

$

235,000,000.00

 

 

100.00%

 

 



 

1503742

 



 

 

EXHIBIT A

 

Form of

PROMISSORY NOTE

 

 

$________________

November 4, 2005

 

Tulsa, Oklahoma

 

FOR VALUE RECEIVED, the undersigned, UNIT CORPORATION, a Delaware corporation,
SUPERIOR PIPELINE COMPANY, L.L.C., an Oklahoma limited liability company, UNIT
DRILLING COMPANY, an Oklahoma corporation, UNIT PETROLEUM COMPANY, an Oklahoma
corporation, PETROLEUM SUPPLY COMPANY, an Oklahoma corporation, SERDRILCO, INC.,
an Oklahoma corporation, and UNIT ENERGY CANADA INC., an Alberta, Canada
corporation (individually and collectively the "Borrowers"), jointly and
severally promise to pay to the order of [insert name of Lender], with interest,
the principal sum of _______ MILLION and NO/100ths DOLLARS ($__,000,000.00) or,
if less, the aggregate principal amount of all advances outstanding from time to
time hereunder, made by BANK to Borrowers pursuant to the Credit Agreement
(hereinafter defined) and unless otherwise provided in the Credit Agreement, the
principal balance of this Note outstanding on the Facility Termination Date,
with interest payments due on each applicable Payment Date. This Note is issued
pursuant to and subject to the terms of a certain Credit Agreement dated as of
January 30, 2004, as amended by the First Amendment thereto dated as of June 1,
2005, and as further amended by the Second Amendment thereto dated as of
November 4, 2005, among Borrowers, and Bank of Oklahoma, National Association
("BOK"); Bank of America, N.A.; Harris Nesbitt Financing, Inc.; and Compass Bank
(collectively the "Lenders"), with BOK as the Administrative Agent (in such
capacity, the "Administrative Agent") (such Credit Agreement, as amended by the
First Amendment and by the Second Amendment, respectively, and as hereafter
amended, modified, supplemented or restated from time to time collectively
referred to as the "Credit Agreement"). Capitalized terms used and not otherwise
defined herein shall have the meanings assigned to them in the Credit Agreement.

 

Except as hereinafter provided in connection with a Default, interest shall
accrue on the outstanding principal balance hereof and on any past due interest
to the Facility Termination Date at the rate or rates per annum determined
pursuant to the Pricing Schedule annexed to the Credit Agreement, as provided in
and calculated pursuant to the Credit Agreement.

 

The rate of interest payable upon the indebtedness evidenced by this Note shall
not at any time exceed the maximum rate of interest permitted under the laws of
the State of Oklahoma or federal laws to the extent they apply to loans of the
type and character evidenced by this Note.

 

All payments under this Note shall be made in legal tender of the United States
of America or in other immediately available funds at the offices of the
Administrative Agent at Bank of Oklahoma Tower, One Williams Center, Seven East
Second Street, Tulsa, Oklahoma 74172, and no credit shall be given for any
payment received by check, draft or other instrument or item until such time as
the Administrative Agent or the holder hereof shall have received

 

1

 



 

credit therefor from the Administrative Agent's or the holder's collecting agent
or, in the event no collecting agent is used, from the bank or other financial
institution upon which said check, draft or other instrument or item is drawn.
If any payment is due upon a Saturday or Sunday or upon any other day on which
state or national banks in the State of Oklahoma are closed for business by
virtue of a legal holiday for such banks, such payment shall be due and payable
on the next succeeding Business Day, and interest shall accrue to such day.

 

The Borrowers may borrow and reborrow hereunder at any time and from time to
time as provided in the Credit Agreement and may prepay this Note in whole or in
part, subject to the prepayment limitations contained in the Credit Agreement;
provided, however, that any partial prepayment shall be applied first to accrued
interest, then to the unpaid principal balance hereof.

 

From time to time the Borrowers and the Lenders may agree to extend the maturity
date of this Note or to renew this Note, in whole or in part, or a new note of
different form may be substituted for this Note and/or the rate of interest may
be changed, or changes may be made in consideration of loan extensions, and the
holder, from time to time, may waive or surrender, either in whole or in part,
any rights, guarantees, security interests, or liens given for the benefit of
the holder in connection with the payment and the securing the payment of this
Note; but no such occurrences shall in any manner affect, limit, modify or
otherwise impair any rights, guarantees or security of the holder not
specifically waived, released or surrendered in writing, nor shall the Borrowers
or any guarantor, endorser or any other person who is or might be liable hereon,
either primarily or contingently, be released from such liability by reason of
the occurrence of any such event. The holder hereof, from time to time, shall
have the unlimited right to release any person who might be liable hereon; and
such release shall not affect or discharge the liability of any other person who
is or might be liable hereon.

 

This Note is subject to and governed by the terms, provisions, conditions and
limitations of the Credit Agreement concerning, among other matters,
acceleration following a Default, imposition of default rates of interest during
the continuance of a Default, methods of payment, minimum amounts of each
Advance, selection of the type of Advance and applicable Interest Period for new
Advances, Borrowing Base calculations, Maximum Credit Amount, Aggregate
Commitment amounts, security interests in Rigs and deposit accounts of the
Borrowers with the Administrative Agent and any of the Lenders, rights of set
off or offset in connection therewith and all other matters terms, provisions
and agreements therein prescribed or governed.

 

The Borrowers and all endorsers, guarantors and sureties hereby severally waive
protest, presentment, demand, and notice of protest and nonpayment in case this
Note or any payment due hereunder is not paid when due; and they agree to any
renewal of this Note or to any extension, acceleration or postponement of the
time of payment, or any other indulgence, to any substituting, exchange or
release of collateral and to the release of any party or person primarily or
contingently liable hereon without prejudice to the holder and without notice to
the Borrowers or any endorser, guarantor or surety. In the event of any
controversy, claim or dispute among the parties affecting or relating to the
subject matter or performance of this Note, the prevailing party shall be
entitled to recover from the non-prevailing party all of its reasonable costs,
expenses, including reasonable attorneys' and accountants' fees. In the event
the Administrative Agent or

 

2

 



 

BANK is the prevailing party, the Borrowers, and any guarantor, endorser, surety
or any other person who is or may become liable hereon, will, on demand, pay all
such costs and expenses.

 

This Note is secured by the Collateral described in the Credit Agreement, which
provides, among other things, for prepayment of this Note upon the occurrence of
certain events and for limitations on Advances that may be made hereunder. This
Note is a replacement and modification of that certain promissory note dated as
of January 30, 2004, payable by the Borrowers to the order of [insert name of
Lender] in the original principal amount of $__,000,000.00.

 

This Note is issued by the Borrowers in accordance with the provisions of
Section 2.14(iv) of the Credit Agreement and shall be governed by and construed
in accordance with the laws of the State of Oklahoma. Borrowers agree that all
suits or proceedings arising from or related to this Note or the Credit
Agreement may be litigated in courts, state or federal, sitting in Tulsa County,
State of Oklahoma. In furtherance of this provision, Borrowers hereby waive any
objection to such venue.

 

Notwithstanding the single execution of this Note by the undersigned President
of each of the Borrowers, each of the Borrowers is jointly and severally bound
by the terms of this Note.

 

 

UNIT CORPORATION, a Delaware corporation

SUPERIOR PIPELINE COMPANY,

 

L.L.C., an Oklahoma limited liability company

 

UNIT PETROLEUM COMPANY, an Oklahoma

 

 

corporation

 

UNIT DRILLING COMPANY, an Oklahoma

 

 

corporation

 

PETROLEUM SUPPLY COMPANY, an Oklahoma

 

 

corporation and

 

SERDRILCO, INC., an Oklahoma corporation

 

UNIT ENERGY CANADA INC., an Alberta, Canada

 

corporation

 

 

 

By

 

 

Larry D. Pinkston, President of each of

 

 

UNIT CORPORATION, ­

 

 

SUPERIOR PIPE­LINE COMPANY,

 

 

L.L.C., UNIT PETROLEUM COMPANY,

 

UNIT DRILLING COMPA­NY,

 

 

PE­TRO­LEUM SUPPLY COMPANY,

 

 

SERDRILCO, INC., and

 

 

UNIT ENERGY CANADA INC.

 

 

1329501.2

 

 

3

 

 

 